DAMOORGIAN, J.
Edward Thomas appeals his conviction and sentence for one count of burglary of a dwelling and one count of second degree petit theft. He argues that this Court should reverse because: (1) trial counsel’s performance was ineffective; (2) the trial court erred in denying his motion for judgment of acquittal; and (3) the trial court erred in providing additional jury instructions after the jury had already retired to deliberate. We affirm in all respects, but do so without prejudice for Appellant to raise his ineffective assistance of counsel argument in a Rule 3.850 motion for post-conviction relief.

Affirmed.

CONNER, J., and MOYLE, PAUL O., Associate Judge, concur.